EXHIBIT 23.1 Stan J.H. Lee, CPA 2160 North Central Rd. Suite 209 Fort Lee NJ 07024 P.O. Box 436402 San Diego CA 92143-6402 619-623-7799 Fax 619-564-3408 E-mail: stan2u@qmail.com CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the use in this Pre-effective Form S-1, of our report dated August 21, 2012, relating to the audited financial statements of lon-3 Corporation as of June 30, 2012 and for the period from January 31, 2012 (inception) to June 30, 2012 and to the reference to our Firm under the heading "Experts" in the Prospectus. /s/ Stan J.H. Lee. CPA STAN J.H. Lee, CPA August 21,2012 Fort Lee, New Jersey
